Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 1 of 9 PagelD #:23993

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVSION

 

U.S. COMMODITY FUTURES
TRADING COMMISSION,

Plaintiff, Case No. 15 CV 2881

v.
Hon. John Robert Blakey
KRAFT FOODS GROUP, INC, and
MONDELEZ GLOBAL LLC,

Defendants,

 

 

CONSENT ORDER

On April 1, 2015, Plaintiff Commodity Futures Trading Commission (the "Commission"
or "CFTC") filed a Complaint for Injunctive Relief, Civil Monetary Penalties, and Other
Equitable Relief [1] against Defendants Kraft Foods Group, Inc. and Mondelez Global LLC
(collectively, "Defendants") alleging that Defendants used or attempted to use a manipulative or
deceptive device in connection with the December 2011 wheat futures contract traded on the
Chicago Board of Trade (Count I}, manipulated or attempted to manipulate the price of the
December 2011 wheat futures contract and of cash wheat (Count ID, unlawfully held December
2011 wheat futures positions in excess of speculative position limits (Count II), and engaged in
wash sales or fictitious sales by trading both sides of EFP contracts (Count IV) in violation of
Sections 4a(b), 4a(e), 4c(a), 6(c)(1), 6(c)(3), and 9(a)(2) of the Commodity Exchange Act
("CEA"), 7 U.S.C. §§ 6a(b), 6a(e), 6c(a), 9(1), 9(3), 13(a)(2) (2012), and Commission
Regulations ("Regulations") 1.38, 150.2, 180.1, and 180.2, 17 C.F.R. §§ 1.38, 150.2, 180.1,

180.2 (2014).
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 2 of 9 PagelD #:23993

Defendants filed their Answer [88]on January 15,2016, and have denied that they (1) used
or attempted to use a manipulative or deceptive device in connection with the December 2011
wheat futures contract traded on the Chicago Board of Trade as alleged by the CFTC in Count lof
the Complaint; (2) manipulated or attempted to manipulate the price of the December 2011 wheat
futures contract and of cash wheat as alleged by the CFTC in Count IE of the Complaint; (3)
unlawfully held December 2011 wheat futures positions in excess of speculative position limits as
alleged by the CFTC in Count III of the Complaint; and (4) engaged in wash sales or fictitious
sales by trading both sides of EFP contracts as alleged by the CFTC in Count IV of the
Complaint. Defendants denied any violation of Sections 4a(b), 4a(e), 4c(a), 6(c)(1), 6(c)(3), and
9(a)(2) of the CEA, 7 U.S.C. §§ 6a(b), 6a(e), 6c(a), 9(1), 9(3), 13(a)(2) (2012), and Regulations
1.38, 150.2, 180.1, and 180.2, 17 C.F.R. §§ 1.38, 150.2, 180.1, 180.2 (2014).
The CFTC and Defendants have reached a resolution and are settling this action in
accordance with the terms arising from the Court's settlement conference on March 22, 2019 and

as set forth below.

I]. CONSENTS AND AGREEMENTS

To effect settlement of the matters alleged in the Complaint without a trial on the merits or
any further judicial proceedings:

1. The CFTC and Defendants consent to the entry of this Consent Order and agree to
be bound by its terms;

2. The Court has jurisdiction over the parties and the subject matter of this action
pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012);

3. The CFTC has jurisdiction over the conduct and transactions at issue in this action
pursuant to the Act, 7 U.S.C. §§ 1-26 (2012);

4, Venue properly lies with this Court pursuant to Section 6c(e) of the Act, 7 U.S.C.
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 3 of 9 PagelD #:23993

§ 13a-1(e)(2012);

5. The CFTC and Defendants waive any and all rights of appeal from this action;

6. The CFTC and Defendants consent to the continued jurisdiction of this Court over

them for the purpose of implementing and enforcing the terms of this Consent Order;

7. The CFTC and Defendants do not consent to the use of this Consent Order by any
patty in any other proceeding;

8. Neither party shall make any public statement about this case other than to refer to
the terms of this settlement agreement or public documents filed in this case, except any party
may take any lawful position in any legal proceedings, testimony or by court order.

II. INJUNCTION

Nothing in this Order reflects an agreement ora legal determination that Defendants have
or have not violated any provision of the CEA. Defendants agree to, and the Court hereby
orders, the entry of an injunction prohibiting the Defendants from in the future violating any of the

following provisions:

(a) Section 6(c)(1) of the CEA, 7 U.S.C. § 9(1) (2012), and Regulation 1890.1,
17 C.F.R. § 180.1 (2018), which makes it unlawful for any person to use or employ or
attempt to use or employ, in connection with any swap, or a contract of sale of any
commodity in interstate commerce, or for future delivery on or subject to the rules of any
registered entity, any manipulative or deceptive device or contrivance;

(b) Sections 6(c)(3) and 9(a)(2) of the CEA, 7 U.S.C. §§ 9(3), 13(a)(2)
(2012), and Regulation 180.2, 17 C.F.R. § 180.2 (2018), which make it unlawful for any
person to manipulate or attempt to manipulate the price of any swap, or of any
commodity in interstate commerce, or for future delivery on or subject to the rules of any
registered entity;

(c) Sections 4a(b) and 4a(e) of the CEA, 7 U.S.C. §§ 6a(b), 6a(e) (2012), and
Regulation 150.2, 17 C.F.R. § 150.2 (2018), which make it unlawful to hold or control a
net long or short position in any commodity for future delivery on or subject to the rules
of any contract market in excess of any position limit fixed by the Commission for or
with respect to such commodity, or violate a rule of a contract market or board of trade
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 4 of 9 PagelD #:23993

fixing limits on the amount of trading which may be done or positions which may be held
by any person ifsuch rule was approved by the CFTC; and

(d) Section 4c(a) of the CEA, 7 U.S.C. § 6c(a)(2012), and Regulation 1.38, 17
C.F.R. § 1.38 (2018), which makes it unlawful to offer to enter into, enter into or confirm
the execution ofa transaction involving the purchase or sale of any commodity for future
delivery that is, is of the character of, or is commonly known to the trade as a 'wash sale,’
that is a fictitious sale, or that is used to cause any price to be reported, registered, or
recorded that is not a true and bona fide price, or that is executed noncompetitively but
not in accordance with the written rules of the contract market which have been submitted
to and approved by the Commission.

IIL. CIVIL MONETARY PENALTY

Defendants agree to pay, and the Court orders, a monetary penalty according to the terms
set forth below:

1, Defendant Mondelez Global shall pay a civil monetary penalty in the amount of
SIXTEEN MILLION DOLLARS ($16,000,000) ("CMP Obligation") within ninety (90) days of
the date of entry of this Consent Order. Defendants are jointly and severally liable for the CMP
Obligation. Ifthe CMP Obligation isnot paid in full within ninety days of the date of entry of this
Consent Order, then post-judgment interest shall accrue on the CMP Obligation beginning on the
date of entry of this Consent Order and shall be determined by using the Treasury Bill rate
prevailing on the date of entry of this Consent Order pursuant to 28 U.S.C. § 1961 (2012).

2, Defendant Mondelez Global shall pay the CMP Obligation and any post-judgment
interest by electronic funds transfer, U.S. postal money order, certified check, bank cashier's
check, or bank money order, If payment is to be made other than by electronic funds transfer,
then the payment shall be made payable to the Commodity Futures Trading Commission and
sent to the address below:

MMAC/ESC/ AMK326
Commodity Futures Trading Commission

Division of Enforcement
6500S. MacArthur Blvd.
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 5 of 9 PagelD #:23993

HQ Room 181

Oklahoma City, OK 73169

(405) 954-6569 office

(405) 954-1620 fax

9-AMC-AR-CFTC@faa. gov
If payment by electronic funds transfer is chosen, Defendants shall contact Marie Thome or her
successor at the address above to receive payment instructions and shall fully comply with those
instructions. Defendants shall accompany payment of the CMP Obligation with acover letter that
identifies Defendants and the name and docket number of this proceeding. Defendants shall
simultaneously transmit copies of the cover letter and the form of payment to the Chief Financial
Officer, Commodity Futures Trading Commission, Three Lafayette Centre, 1155 21st Street,
NW, Washington, D.C. 20581.

3. Partial Satisfaction: Acceptance by the CFTC of any partial payment of
Defendants' CMP Obligation shall not be deemed a waiver of their obligation to make further
payments pursuant to this Consent Order, or a waiver of the CFTC's right to seek to compel
payment of any remaining balance.

IV. MISCELLANEOUS PROVISIONS

4, Notice: All notices required to be given by any provision in this Consent Order
shall be sent certified mail, return receipt requested, with reference to the name and docket
number of this action, as follows:

Notice to the CFTC:

Scott Williamson, Acting Deputy Director

U.S. Commodity Futures Trading Commission, Division of Enforcement
525 W. Monroe St., Suite 1100

Chicago, IL 60661

Notice to Defendants:

Kraft Foods Group, Inc. and Mondelez Global LLC

 
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 6 of 9 PagelD #:23993

C/O Jenner & Block LLP

Attn: Dean N. Panos and J. Kevin McCall
353 N. Clark Street

Chicago, IL 60654-3456

5. Change of Address/Phone: Until such time as Defendants satisfy in full their
CMP Obligation as set forth in this Consent Order, Defendants shall provide written notice to the
CFTC by certified mail of any change to their telephone number or mailing address within ten
calendar days of the change

6. Entire Agreement and Amendments: This Consent Order incorporates all of the
terms and conditions of the settlement among the parties hereto to date. Nothing shall serve to
amend or modify this Consent Order in any respect whatsoever, unless: (a) reduced to writing; (b)
signed by all parties hereto; and (c) approved by order of this Court.

7. Invalidation: If any provision of this Consent Order or if the application of any
provision or circumstance is held invalid, then the remainder of this Consent Order and the
application of the provision to any other person or circumstance shall not be affected by the
holding.

8. Waiver: The failure of any party to this Consent Order at any time to require
performance of any provision of this Consent Order shall in no manner affect the right of the
party ata later time to enforce the same or any other provision of this Consent Order. No waiver in
one or more instances of the breach of any provision contained in this Consent Order shall be
deemed to be or construed as a further or continuing waiver of such breach or waiver of the
breach of any other provision of thisConsent Order.

9, Continuing Jurisdiction of this Court: Upon entry by the Court of this Consent

Order all of the claims asserted by the CFTC in the Complaint are dismissed with prejudice.

However, this Court shall retain jurisdiction of this action to ensure compliance with this Consent
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 7 of 9 PagelD #:23993

Order.

10. —_Injunctive Provisions: The injunctive provisions of this Consent Order shall be
binding upon Defendants, upon any person under their authority or control, and upon any person
who receives actual notice of this Consent Order insofar as he or she is acting in active concert or
patticipation with Defendants.

11. Authority: Undersigned Counsel for Defendants hereby warrants that he is the
attorney for Defendants Kraft Foods Group, Inc. and Mondelez Global LLC, and that this
Consent Order has been duly authorized by Defendants Kraft Foods Group, Inc. and Mondelez
Global LLC, and that he has been duly empowered to sign and submit this Consent Order on
behalf of Defendants Kraft Foods Group, Inc.and Mondelez Global LLC.

12. Counterparts and Execution: This Consent Order may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties hereto and
delivered (by hand delivery or certified mail) to the other party, it being understood that all
parties need not sign the same counterpart. Any counterpart or other signature to this Consent
Order that is delivered by any means shall be deemed for all purposes as constituting good and
valid execution and delivery by such party of this Consent Order.

There being no just reason for delay, the Clerk of the Court is hereby directed to enter

this Consent Order.

 

IT IS SO ORDERED on this 14th day of August, 2019. _
a
“a a
—z, /
Johw Robert Blakey

United States District Jud

 
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 8 of 9 PagelD #:23993

CONSENTED TO AND APPROVED BY:

Vie Lilt

Kralt Foods Group, Inc.

Date: 6 ¢ - ZIM

 

Mondeléz Global LLC

Date:

Approved as te form:

 

Dean N. Panos

J. Kevin McCail
Nicole A. Allen
Thomas &. Quinn

Jenner & Block LLP

353 N. Clark Street
Chicago, IL 60654-3456
(312) 222-9350
dpanos@jenner.com

Gregory S. Kaufinan

Eversheds Sutheriand

700 Sixth Street, NW

Washington, DC 20001-3980

(201) 383-0325
gregkaufman@eversheds-sutherland.com

Attorneys for Kreft Feods Group, Inc. and
Mondeléz Global LLC

bed Mick!

Rebert Howell
Susan Gradman
Stephanie Reinhart

Attorneys for U.S. Commodity Futures
Trading Commission

Division of Enforcement

525 W. Monroe St, Suite 1100
Chicago, IL 60661

(312) 596-0590 (Howell)

(312) 596-0523 (Gradman)
(312) 596-0688 (Reinhart)
rhowell@cftc.gov
sgradman@efte. gov
sreinhart@eftc. gov

 

 

 
Case: 1:15-cv-02881 Document #: 310 Filed: 08/14/19 Page 9 of 9 PagelD #:23993

CONSENTED TO AND APPROVED BY:

 

 

 

 

Kraft Foods Group, Inc. Robert Howell
Susan Gradman
Stephanie Reinhart
Attomeys for U.S. Commodity Futures
Trading Commission
Division of Enforcement

Mondelez Grobat ) 525 W. Monroe St, Suite 1100

Chicago, IL 60661

Date: O8/ [ef 2014 (312) 596-0590 (Howell)
(312) 596-0523 (Gradman)
(312) 596-0688 (Reinhart)
thowell@efte.gov

” as i, sgradman@cfic.gov

sreinhart@cfic.gov

Dean (Me

J. Kevin eal

Nicole A. Allen

Thomas E, Quinn

Jenner & Block LLP

353 N, Clark Street

Chicago, IL 60654-3456

(312) 222-9350

dpanos@jenner.com

Gregory S. Kaufman

Eversheds Sutherland

700 Sixth Street, NW

Washington, DC 20001-3980
(201) 383-0325
grogkaufman@eversheds-sutherland.com

Attomeys for Kraft Foods Group, Inc, and
Mondeléz Global LLC

 
